Citation Nr: 0303571	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  01-09 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the retroactive termination of Department of 
Veterans Affairs (VA) improved death pension benefits was 
proper.  

2.  Entitlement to a waiver of the recovery of an overpayment 
of VA improved death pension benefits in the amount of $5216. 


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1945 to April 
1965.  The appellant is his surviving spouse for VA purposes.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Manila, the 
Republic of the Philippines Regional Office (RO) of the VA 
which retroactively terminated her VA improved death pension 
benefits effective March 1, 1991, as well as from the August 
2001 decision of the Committee on Waivers and Compromises 
(Committee) of the RO.  


FINDINGS OF FACT

1.  In her annual eligibility verification reports (EVRs) 
dated from March 1990 onward, the appellant reported that her 
family income consisted solely of her personal income from 
the Social Security Administration and retirement payments; 
she consistently and repeatedly failed to report that her 
dependent son had income to include income from the Social 
Security Administration and she also consistently and 
repeatedly reported that her dependent son had no income to 
include income from the Social Security Administration.

2.  The appellant was awarded improved death pension benefits 
based on her reports of income and her rate of pension was 
based on those reports of income; the appellant was notified 
of her obligation as a pension recipient to report her family 
income in full.  

3.  In her February 1998 EVR, the appellant reported that her 
family income was derived from her Social Security 
Administration benefits and from her son's Social Security 
Administration benefits.

4.  The RO retroactively terminated the appellant's improved 
death pension benefits effective March 1, 1991, based on the 
increase in her family income due to the receipt of her son's 
Social Security Administration income.  

5.  The retroactive termination of the appellant's improved 
death pension benefits effective March 1, 1991, resulted in 
the creation of an overpayment in the amount of $5216.

6.  The appellant failed to report her son's income from the 
Social Security Administration in her January 1993, January 
1994, and March 1997 EVRs, and did so with the intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government; in 
addition, when she purposely reported that her only income 
was her personal income from the Social Security 
Administration and retirement benefits on her April 1991 and 
February 1992 EVRs and specifically indicated that her son's 
income was "None," she engaged in willful misrepresentation 
of a material fact and willful failure to disclose a material 
fact, with the intent of retaining VA benefits that she was 
not entitled to receive.

7.  The appellant's actions of initially failing to report 
her son's Social Security Administration income and in 
misreporting his income resulted in the creation of the 
overpayment at issue.


CONCLUSIONS OF LAW

1.  The appellant's improved death pension benefits were 
properly terminated to reflect the receipt of additional 
Social Security Administration income beginning March 1, 
1991.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2002).

2.  Waiver of recovery of an overpayment in the amount of 
$5216 of the appellant's improved death pension benefits is 
precluded by a finding of bad faith and misrepresentation on 
the part of the appellant.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
appellant was properly notified of the outcome of the May 
1998 and August 2001 decisions.  The discussion in the RO's 
October 2001 statement of the case informed the appellant of 
the information and evidence needed to substantiate her claim 
and complied with VA's notification requirements.  Further, 
an October 2002 letter informed the appellant that the RO was 
certifying the appeal; thus, the appellant could not 
reasonably expect further development of her claim.  The 
Board notes that cases involving income and waiver disputes 
require that claimants be sent specific types of notification 
letters regarding the overpayment in question and their 
claim.  This has been completed in this case.  The appellant 
was notified of the overpayment in question and of the 
process to dispute and request an overpayment.  The appellant 
has successfully made her appeal which shows that she in fact 
did receive proper notification.  In addition, she has fully 
presented her arguments as well as her financial information.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help his claim and notice of how her claim was still 
deficient.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, the record is replete with the 
financial information necessary in order for a proper review 
of the record.  VA requested financial information from the 
appellant which she provided on several occasions.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding  VA's duties to notify and to 
assist the appellant, the Board finds that the appellant has 
not been prejudiced by the Board's consideration of the 
merits of her claim, as set forth below.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the appellant has been given ample 
opportunity to provide evidence and argument in support of 
her claim.  In short, the Board finds that the appellant has 
been given adequate notice of the need to submit evidence or 
argument and that she is not prejudiced by this decision.




Background

A review of the record shows that the appellant is the 
surviving spouse of the veteran for VA purposes.  The veteran 
died in April 1989.  The appellant and the veteran, in 
pertinent part, had a son A. B., who has been found by VA to 
be a helpless child.  

In April 1989, the appellant applied for VA death pension 
benefits.  In that application, she listed her family income 
which consisted of her income and A. B.'s income.  She 
indicated that her sole source of income was from her 
personal Social Security Administration benefits.  She wrote 
that her son had no income from the Social Security 
Administration.  She reported that she had a pending 
application for Survivor's Benefit Plan (SBP) annuity.  In a 
letter received in September 1989, the appellant again stated 
that her son was not receiving benefits from the Social 
Security Administration, it was her award alone.  She 
enclosed a copy of her award letter from the Social Security 
Administration.  

In a September 1989 decision, death pension benefits were 
denied as the appellant's income exceeded the applicable VA 
statutory limit for such benefits. 

In March 1990, an EVR was received in which the appellant 
reported that her family income was solely derived from her 
Social Security Administration benefits and her SBP benefits.  
She documented that her son had no benefits from the Social 
Security Administration by writing the word "None" in the 
space provided.  Since her annual income was too high, she 
was denied entitlement to death pension benefits.  The 
appellant appealed that decision.

Thereafter, the appellant was awarded improved death pension 
benefits from April 1989 through July 1989; thereafter, she 
was told that her income was excessive for pension benefits.  
She was notified that her award was based on her family 
income and that pension recipients were obligated to provide 
prompt notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery, and that 
pension recipients were obligated to report all her income 
from all sources and that VA would compute what income might 
not be counted. 

In April 1991, an EVR was received in which the appellant 
reported that her family income was solely derived from her 
Social Security Administration benefits and her SBP benefits.  
Her total annual income was $5170.80 and her unreimbursed 
medical expenses were $300.  She documented that her son had 
no benefits from the Social Security Administration by 
writing the word "None" in the space provided.

Based on the April 1991 EVR, the appellant's death pension 
benefits were restored.  She was notified that her award was 
based on her family income and that pension recipients were 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery, and that pension recipients were obligated to 
report all her income from all sources and that VA would 
compute what income might not be counted.  She was notified 
that benefits were also included in her award for A. B., her 
son.  

In February 1992, the appellant's annual EVR was received in 
which the appellant reported that her family income was 
solely derived from her Social Security Administration 
benefits and her SBP benefits.  Her total annual income was 
$5204.80.  Medical expenses were totaled as $1016.15.  She 
documented that her son had no benefits from the Social 
Security Administration by writing the word "None" in the 
space provided.  A review of the EVR showed that the 
appellant's income had increased.  In June 1992, she was 
again notified of her obligations as a pension recipient.  In 
another June 1992 letter, VA notified her that the increase 
in her income had resulted in a retroactive reduction in her 
VA improved pension benefits.  This resulted in an 
overpayment of $20.  In September 1992, a financial status 
report was received from the appellant in which she indicated 
that her net monthly expenses and income were the same and 
that she could not afford to repay the debt.  She indicated 
that her family's income was derived solely from her Social 
Security Administration benefits and her SBP benefits.  Total 
annual income was $5400.  In October 1992, she was notified 
that the recovery of the debt had been waived.  

In January 1993, the appellant was notified of her new rate 
of pension.  VA indicated that her total countable annual 
income was $6339.  She was also sent a VA Form 21-8767, in 
which the appellant was again informed of her responsibility 
to promptly report any changes in her income or net worth and 
that, when reporting income, she was to report the total 
amount and sources of all income received.  The letter 
indicated that A. B. was considered to have no income to 
include from the Social Security Administration. 

Thereafter, in January 1993, the appellant's annual EVR was 
received in which the appellant reported that her family 
income was derived from her Social Security Administration 
benefits and her SBP benefits as well as additional benefits 
from wages.  She did not indicate that her son was receiving 
benefits from the Social Security Administration.

In March 1993, the appellant was notified that her VA 
improved death pension benefits were being terminated due to 
excessive income.  Total annual income from the Social 
Security Administrative was $3579.  Total annual income from 
SBP was $2832.  Total income from wages was $299.  
Subsequently, correspondence was received from the appellant 
in which she indicated that she did not in fact have any wage 
income.  

In a May 1993 letter, she was notified that her improved 
pension benefits had been approved and of her new rate of 
pension.  She was informed that her rate of income was based 
on annual Social Security benefits of $3579 and annual SBP 
benefits of $2832, with total annual income of $6411.  She 
was also sent a VA Form 21-8767, in which the appellant was 
again informed of her responsibility to promptly report any 
changes in her income or net worth and that, when reporting 
income, she was to report the total amount and sources of all 
income received.  The letter indicated that A. B. was 
considered to have no income to include from the Social 
Security Administration. 

Thereafter, the appellant submitted information showing that 
she had unreimbursed medical expenses.  In a May 1993 letter, 
she was advised that her VA improved pension benefits were 
increased and her benefits had been recalculated from 
March 1, 1991.  Her unusual medical expenses were computed 
into her income per VA regulations.  The letter indicated 
that income effective March 1, 1991 was $2664 from Social 
Security benefits and $3355 in SBP benefits.  Total annual 
income was $6019 (with each month's income being 1/12th of 
that amount).  The appellant reported having $532 in 
unreimbursed medical expenses.  Per 38 C.F.R. § 3.262(l), 
unreimbursed medical expenses exceeding 5% of the appellant's 
reported annual income are considered unusual and may be 
excluded.  The RO calculated that the appellant income for 
March 1, 1991 through November 30, 1991.  Monthly benefits 
for that period were $24.

For the period of December 1, 1991 to December 31, 1991, 
pension was based on income of $2664 from Social Security 
benefits and $3477 in SBP benefits.  Total annual income was 
$6141 (with each month's income being 1/12th of that amount).  
Monthly benefits for that period were $32.

For the period of January 1, 1992 to January 31, 1992, 
pension was based on income of $2664 from Social Security 
benefits and $3477 in SBP benefits.  Total annual income was 
$6141 (with each month's income being 1/12th of that amount).  
Monthly benefits for that period were $29.

For the period of February 1, 1992 to November 30, 1992, 
pension was based on income of $2760 from Social Security 
benefits and $3477 in SBP benefits.  Total annual income was 
$6237 (with each month's income being 1/12th of that amount).  
Monthly benefits for that period were $21.

For the period of December 1, 1992 to January 31, 1993, 
pension was based on income of $2760 from Social Security 
benefits and $3579 in SBP benefits.  Total annual income was 
$6339 (with each month's income being 1/12th of that amount).  
Monthly benefits for that period were $29.

For the period from February 1, 1993, pension was based on 
income of $2832 from Social Security benefits and $3579 in 
SBP benefits.  Total annual income was $6411 (with each 
month's income being 1/12th of that amount).  Monthly 
benefits for that period were $23.

In January 1994, the appellant's annual EVR was received in 
which the appellant reported that her family income was 
solely derived from her Social Security Administration of 
$3528 annually.  She wrote that he child's income was 
excluded due to hardship because of a disease which was 
severe and permanent.  She did not, however, indicate that A. 
B. had any income from any source.  

In June 1994, September 1995, and February 1996 letters, she 
was notified of her new rate of pension.  She was also sent a 
VA Form 21-8767, in which the appellant was again informed of 
her responsibility to promptly report any changes in her 
income or net worth and that, when reporting income, she was 
to report the total amount and sources of all income 
received.  The letters indicated that A. B. was considered to 
have no income to include from the Social Security 
Administration. 

In the June 1994 letter, the RO indicated that for the period 
from February 1, 1993 to November 30, 1993, pension was based 
on annual income of $6411 (with each month's income being 
1/12th of that amount) less unusual medical expenses.  
Medical expenses were noted to be $2016.  Monthly benefits 
for that period were increased to $163.  

For the period of December 1, 1993 to December 31, 1993, 
pension was based on income of $3681 from Social Security 
benefits and $2832 in SBP benefits.  Total annual income was 
$6513 (with each month's income being 1/12th of that amount) 
less unusual medical expenses.  Medical expenses were noted 
to be $2016.  Monthly benefits for that period were $168.

For the period of January 1, 1994 to January 31, 1994, 
pension was based on income of $3681 from Social Security 
benefits and $2832 in SBP benefits.  Total annual income was 
$6513 (with each month's income being 1/12th of that amount).  
Monthly benefits for that period were $29.

For the period from February 1, 1994, pension was based on 
income of $3681 from Social Security benefits and $2904 in 
SBP benefits.  Total annual income was $6585 (with each 
month's income being 1/12th of that amount).  Monthly 
benefits for that period were $23.

In the June 1996 letter, the RO indicated that for the period 
from December 31, 1994 to January 31, 1995, pension was based 
on income of $3315 from Social Security benefits and $2904 in 
SBP benefits.  Total annual income was $6219 (with each 
month's income being 1/12th of that amount).  Monthly 
benefits for that period were $69.  

For the period from February 1, 1995, pension was based on 
income of $3315 from Social Security benefits and $2976 in 
SBP benefits.  Total annual income was $6291 (with each 
month's income being 1/12th of that amount).  Monthly 
benefits for that period were $63.  

In the February 1996 letter, the RO indicated that for the 
period from December 1, 1995 to January 31, 1996, pension was 
based on income of $3397 from Social Security benefits and 
$2976 in SBP benefits.  Total annual income was $6373 (with 
each month's income being 1/12th of that amount) less unusual 
medical expenses.  Medical expenses were noted to be $94.  
Monthly benefits for that period were $72.  

For the period from February 1, 1996, pension was based on 
income of $3397 from Social Security benefits and $3048 in 
SBP benefits.  Total annual income was $6445 (with each 
month's income being 1/12th of that amount).  Monthly 
benefits for that period were $66.  

In June 1996, the appellant's annual EVR was received in 
which the appellant reported that her family income was 
solely derived from her Social Security Administration 
benefits of $4560 annually.  She wrote a line through the 
space provided for her son's income, indicative that he did 
not have any. 

In the June 1996 letter, the RO indicated that for the period 
from June 1, 1996, pension was based on income of $3397 from 
Social Security benefits and $3048 in SBP benefits.  Total 
annual income was $6445 (with each month's income being 
1/12th of that amount). 

In March 1997, the appellant's annual EVR was received in 
which the appellant reported that her family income was 
solely derived from her Social Security Administration 
benefits and from retirement.  She did not indicate that her 
son had any income.  She also reported unreimbursed medical 
expenses.

In a March 1997 letter, she was notified of her new rate of 
pension.  She was also sent a VA Form 21-8767, in which the 
appellant was again informed of her responsibility to 
promptly report any changes in her income or net worth and 
that, when reporting income, she was to report the total 
amount and sources of all income received.  The RO indicated 
that for the period from December 1, 1996 to January 31, 
1997, pension was based on income of $3494 from Social 
Security benefits and $3048 in SBP benefits.  Total annual 
income was $6542 (with each month's income being 1/12th of 
that amount).  Monthly benefits for that period were $75.  

For the period from February 1, 1997, pension was based on 
income of $3494 from Social Security benefits and $3132 in 
SBP benefits.  Total annual income was $6626 (with each 
month's income being 1/12th of that amount).  Monthly 
benefits for that period were $68.  

In February 1998, the appellant's annual EVR was received in 
which the appellant reported that her family income was 
derived from her Social Security Administration benefits and 
from her son's Social Security Administration benefits.  

In March 1998, the appellant was informed that her VA 
improved death pension benefits were being terminated based 
on increased income.  She was requested to furnish 
information showing when A. B. began receiving Social 
Security Administration benefits.  She was told that if she 
did not state when he began receiving Social Security 
Administration benefits, then VA would assume February 1, 
1991, was the commencement date.

In an April 1998 letter, the appellant again stated that A. 
B. was receiving Social Security Administration benefits, but 
that those benefits were insufficient to meet his needs.  

In a May 1998 decision letter, the appellant's improved death 
pension benefits were retroactively terminated from March 1, 
1991, based on her income as well as her son's income.  This 
action resulted in the creation of a debt of $5216.  An audit 
of the appellant's VA benefits was conducted.  

Thereafter, the appellant disputed the debt and requested 
that VA grant a waiver of the recovery thereof.  Her request 
for a waiver of the recovery of the debt was denied by the 
Committee in an August 2001 determination.  

In September 2001, the appellant indicated that her son A. 
B., had only ever received benefits from the Social Security 
Administration and not from VA.  Also, she alleged that she 
was never paid the monies in question by VA.  Further, in 
addition, she submitted several financial status reports in 
which she asserted that she did not have the income with 
which to repay the debt.  


Whether the Retroactive Termination of
VA Improved Death Pension Benefits was Proper

The eligibility of an appellant for improved death pension 
depends on countable income.  Pertinent regulations provide 
that improved death pension benefits shall be terminated if 
countable annual income exceeds applicable income 
limitations.  

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
the Social Security Administration is not income which is 
excluded under 38 C.F.R. § 3.272.  The rate at which the 
claimant may be paid pension is reduced by the amount of the 
claimant's countable annual income.  38 C.F.R. § 3.23.

For the period from December 1, 1990, the maximum annual rate 
of improved death pension for a surviving spouse with one 
dependent was $6262.  For the period from December 1, 1991, 
the maximum annual rate of improved death pension for a 
surviving spouse with one dependent was $6494.  For the 
period from December 1, 1992, the maximum annual rate of 
improved death pension for a surviving spouse with one 
dependent was $6689.  For the period from December 1, 1993, 
the maximum annual rate of improved death pension for a 
surviving spouse with one dependent was $6863.  For the 
period from December 1, 1994, the maximum annual rate of 
improved death pension for a surviving spouse with one 
dependent was $7056.  For the period from December 1, 1995, 
the maximum annual rate of improved death pension for a 
surviving spouse with one dependent was $7240.  For the 
period from December 1, 1996, the maximum annual rate of 
improved death pension for a surviving spouse with one 
dependent was $7450.  For the period from December 1, 1997, 
the maximum annual rate of improved death pension for a 
surviving spouse with one dependent was $7607.  

The Board initially notes that while the appellant alleged 
that she was never paid the monies in question, the record is 
replete with the notification letters showing that she was in 
fact paid the amounts shown.  She has offered no evidence to 
dispute that fact.  Further, as noted above, the appellant 
did not report that her son was receiving Social Security 
benefits until he had received such benefits for many years.  
She maintains that her son A. B., had only ever received 
benefits from the Social Security Administration and not from 
VA.  The Board is unclear what her argument is in this 
regard.  She was obligated to report her son's income 
regardless of the source to include from Social Security 
benefits.  She was repeatedly notified to do so.  She was 
repeatedly advised that VA considered her son to have no 
income per her reports.  In addition, she was told that 
included in her VA benefits were benefits for her dependent 
son.  The fact remains that the appellant should have told VA 
that her son had income from the Social Security 
Administration whether or not she thought those benefits were 
satisfactory to maintain his expenses.  In viewing the 
financial income which was the basis for her award of 
improved death pension from March 1, 1991 onward, it is clear 
that she was not entitled to those benefits when viewed in 
combination with the income from her son which she did not 
timely report.  When the appellant finally informed VA of her 
son's Social Security benefits income, her VA improved death 
pension benefits were retroactively terminated.  The Board 
finds that this action was proper as Social Security benefit 
income is not excluded under 38 C.F.R. § 3.272, and, thus, 
must be included in calculating the appellant's annual income 
in order to ascertain her proper pension rate.  The pertinent 
information is set forth in detail as follows.  

For the period of March 1, 1991 to November 30, 1991, pension 
was based on total annual income of $6019 (with each month's 
income being 1/12th of that amount) less unusual medical 
expenses.  Medical expenses were $46.  For the period of 
March 1, 1991 to November 30, 1991, A. B., had annual Social 
Security income of $2611 (with each month's income being 
1/12th of that amount).  In adding the appellant's and A. 
B.'s annual income, the total was $8630.  Even considering 
usual medical expenses, the appellant's income well exceeded 
the statutory limit of $6262 (with each month's income being 
1/12th of that amount).

For the period of December 1, 1991 to December 31, 1991, 
pension was based on income of $2664 from Social Security 
benefits and $3477 in SBP benefits.  Total annual income was 
$6141 (with each month's income being 1/12th of that amount).  
For the period of December 1, 1991 to December 31, 1991, A. 
B., had annual Social Security income of $2713 (with each 
month's income being 1/12th of that amount).  In adding the 
appellant's and A. B.'s annual income, the total was $8854.  
Even considering usual medical expenses, the appellant's 
income well exceeded the statutory limit of $6494 (with each 
month's income being 1/12th of that amount).

For the period of January 1, 1992 to January 31, 1992, 
pension was based total annual income was $6141 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2713 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $8854.  Therefore, the appellant's income well exceeded 
the statutory limit of $6494 (with each month's income being 
1/12th of that amount).

For the period of February 1, 1992 to November 30, 1992, 
pension was based on total annual income of $6237 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2713 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $8950.  Therefore, the appellant's income well exceeded 
the statutory limit of $6494 (with each month's income being 
1/12th of that amount).

For the period of December 1, 1992 to January 31, 1993, 
pension was based on total annual income of $6339 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2794 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $9133.  Therefore, the appellant's income well exceeded 
the statutory limit of $6689 (with each month's income being 
1/12th of that amount).

For the period from February 1, 1993 to November 30, 1993, 
pension was based on total annual income of $6411 (with each 
month's income being 1/12th of that amount) less unusual 
medical expenses.  For that period, A. B., had annual Social 
Security income of $2790 (with each month's income being 
1/12th of that amount).  In adding the appellant's and A. 
B.'s annual income, the total was $9201.  Therefore, the 
appellant's income well exceeded the statutory limit of $6689 
(with each month's income being 1/12th of that amount) even 
considering unreimbursed medical expenses of $2016.

For the period of December 1, 1993 to December 31, 1993, 
pension was based on total annual income of $6513 (with each 
month's income being 1/12th of that amount) less unusual 
medical expenses.  For that period, A. B., had annual Social 
Security income of $2867 (with each month's income being 
1/12th of that amount).  In adding the appellant's and A. 
B.'s annual income, the total was $9380.  Therefore, the 
appellant's income well exceeded the statutory limit of $6863 
(with each month's income being 1/12th of that amount) even 
considering unreimbursed medical expenses of $2016.

For the period of January 1, 1994 to January 31, 1994, 
pension was based on total annual income of $6513.  For that 
period, A. B., had annual Social Security income of $2868 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $9381.  Therefore, the appellant's income well exceeded 
the statutory limit of $6863 (with each month's income being 
1/12th of that amount).  

For the period from February 1, 1994 to November 30, 1994, 
pension was based on total annual income of $6585 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2867 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $9452.  Therefore, the appellant's income well exceeded 
the statutory limit of $6863 (with each month's income being 
1/12th of that amount) even considering a claim of 
unreimbursed medical expenses of $249.

For the period from December 31, 1994 to January 31, 1995, 
pension was based on total annual income of $6219 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2584 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $8803.  Therefore, the appellant's income well exceeded 
the statutory limit of $7056 (with each month's income being 
1/12th of that amount) even considering a claim of 
unreimbursed medical expenses of $240.

For the period from February 1, 1995 to November 30, 1995, 
pension was based total annual income of $6291 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2584 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $8875.  Therefore, the appellant's income well exceeded 
the statutory limit of $7056 (with each month's income being 
1/12th of that amount) even considering a claim of 
unreimbursed medical expenses of $197.

For the period from December 1, 1995 to January 31, 1996, 
pension was based on total annual income of $6373 (with each 
month's income being 1/12th of that amount) less unusual 
medical expenses.  For that period, A. B., had annual Social 
Security income of $2650 (with each month's income being 
1/12th of that amount).  In adding the appellant's and A. 
B.'s annual income, the total was $9023.  Therefore, the 
appellant's income well exceeded the statutory limit of $7240 
(with each month's income being 1/12th of that amount) even 
considering a claim of unreimbursed medical expenses of $187 
(more than previously considered).

For the period from February 1, 1996 to November 30, 1996, 
pension was based on total annual income of $6445 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2650 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $9095.  Therefore, the appellant's income well exceeded 
the statutory limit of $7240 (with each month's income being 
1/12th of that amount) even considering a claim of 
unreimbursed medical expenses of $149.  

For the period from December 1, 1996 to January 31, 1997, 
pension was based on total annual income of $6542 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2724 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $9266.  Therefore, the appellant's income well exceeded 
the statutory limit of $7450 (with each month's income being 
1/12th of that amount) even considering a claim of 
unreimbursed medical expenses of $139.  

For the period from February 1, 1997 to November 39, 1997, 
pension was based on total annual income of $6626 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2724 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $9350.  Therefore, the appellant's income well exceeded 
the statutory limit of $7450 (with each month's income being 
1/12th of that amount) even considering a claim of 
unreimbursed medical expenses of $153.  

For the period from December 1, 1997 to January 31, 1998, 
pension was based on total annual income of $6698 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2786 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $9484.  Therefore, the appellant's income well exceeded 
the statutory limit of $7607 (with each month's income being 
1/12th of that amount) even considering a claim of 
unreimbursed medical expenses of $145.  

For the period from February 1, 1998 to March 1, 1998, 
pension was based on total annual income of $6758 (with each 
month's income being 1/12th of that amount).  For that 
period, A. B., had annual Social Security income of $2786 
(with each month's income being 1/12th of that amount).  In 
adding the appellant's and A. B.'s annual income, the total 
was $9544.  Therefore, the appellant's income well exceeded 
the statutory limit of $7607 (with each month's income being 
1/12th of that amount).  

In light of the foregoing, the Board finds that the RO 
properly terminated the appellant's VA improved death pension 
benefits in light of the appellant's additional family 
income, effective March 1, 1991.


Waiver

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  For 
misrepresentation, there must be willful misrepresentation of 
a material fact or willful failure to disclose a material 
fact.  The misrepresentation must be more than non-willful or 
mere inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b).  "Bad 
faith" refers to "unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense."  38 C.F.R. § 
1.965(b)(2).  Conduct by a claimant undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.  In Richards v. 
Brown, 9 Vet. App. 255 (1996), the United States Court of 
Appeals for Veterans Claims ("the Court") found that the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage.

The appellant indicates that she is financially unable to 
repay the debt at issue.  However, the appellant was clearly 
notified, in VA letters dated in March 1991, June 1992, 
January 1993, March 1993, May 1993, June 1994, September 
1995, February 1996, June 1996, and March 1997, of her 
obligation to report all income from all sources as well as 
any changes thereto and that her pension award was based on 
her income.  She was clearly and repeatedly provided this 
notification in VA letters and via VA Forms 21-8767.  The 
appellant did not report her son's income from the Social 
Security Administration for years.  She repeatedly indicated 
that he had no such income.  The retroactive termination of 
the appellant's improved death pension benefits resulted in 
the creation of an overpayment in the amount of $5216.  The 
appellant generally contends that she would suffer financial 
hardship if she was forced to repay this debt.  

Despite the clear notifications by the RO, the appellant 
deliberately failed to report her son's income.  On EVRs 
dated in January 1993, January 1994, and March 1997, she did 
not report his income.  In EVRs dated in April 1991 and 
February 1992, she misreported his income.  She purposefully 
wrote on the EVRs that her son had no income from the Social 
Security Administration by inserting the word "None" in the 
space provided.  In the meantime, she continued to receive 
benefits based on her report of having less family income 
than was the case.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

After consideration of the record and the applicable 
regulatory provisions, the Board finds that on several EVRs, 
the appellant failed to report her son's income and did so 
with the intent to seek an unfair advantage, with knowledge 
of the likely consequences, and with resulting loss to the 
government.  This action constituted bad faith.  In addition, 
when she purposely reported on two EVRs that her family 
income was less than it was and when she stated that her 
son's income was "None" from the Social Security 
Administration, she engaged in willful misrepresentation of a 
material fact and willful failure to disclose a material 
fact, with the intent of retaining VA benefits that she was 
not entitled to receive.  Those actions constituted 
misrepresentation.  As a result of both the appellant's bad 
faith and misrepresentation, the overpayment in the amount of 
$5216 was created.  By failing to accurately and fully report 
her income and by thereafter specifically indicating that her 
only income was derived from her sources and not any source 
of her son, the appellant concealed relevant financial 
information.  The appellant's actions cannot be deemed to be 
non-willful or mere inadvertence.  The Board finds that the 
appellant purposely did not inform the VA that her son had 
income in order to obtain and maintain her receipt of VA 
improved death pension benefits.  That is, the appellant 
willfully refused to inform the VA accurately of her income 
so that she could wrongfully continue to receive VA benefits 
to which she was not entitled or to continue receiving VA 
benefits in excess of which she was entitled to receive.  The 
appellant engaged in deceptive behavior.  She repeated this 
behavior in her EVRs year after year.  Thus, it was not a 
one-time occurrence.  As such, the Board finds that she did 
in fact deceive the VA.  Likewise, the Board does not find 
that the appellant lacked the requisite knowledge of the 
likely consequences of failing to report her family income in 
its entirety.  As indicated, she was fully informed that an 
overpayment which would be subject to recovery could result 
from a failure to accurately report her income.

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the appellant 
acted in bad faith when she failed to initially report her 
son's income to VA and then she misrepresented her income to 
VA on additional EVRs.  Her actions constitute bad faith and 
misrepresentation in her dealings with VA.  When the 
overpayment of VA benefits results from such bad faith and 
misrepresentation on the part of the appellant, waiver of 
this debt is precluded by law, regardless of the appellant's 
current financial status or any of the other elements of the 
standard of equity and good conscience.  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.965(b).  


ORDER

The termination of  the appellant's VA improved death pension 
effective March 1, 1991, was proper.

Waiver of recovery of an overpayment in the amount of $5216 
of the appellant's improved death pension benefits is 
precluded by a finding of bad faith and misrepresentation on 
the part of the appellant.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

